Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 1 of 18 PageID #: 1




                                                   219




          X
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 2 of 18 PageID #: 2




                                                            219
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 3 of 18 PageID #: 3
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 4 of 18 PageID #: 4
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 5 of 18 PageID #: 5
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 6 of 18 PageID #: 6
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 7 of 18 PageID #: 7
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 8 of 18 PageID #: 8
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 9 of 18 PageID #: 9
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 10 of 18 PageID #: 10




X

    5th
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 11 of 18 PageID #: 11
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 12 of 18 PageID #: 12
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 13 of 18 PageID #: 13
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 14 of 18 PageID #: 14
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 15 of 18 PageID #: 15
Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 16 of 18 PageID #: 16
    Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 17 of 18 PageID #: 17




                                                        219




                                                    November 19, 2020

X




             11/5/20 at 10:45pm




                                                         cc: AUSA Sazama
     Case 5:20-mj-00219-DW Document 1 Filed 11/05/20 Page 18 of 18 PageID #: 18




5:20-mj-219
